Citation Nr: 1327396	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative lumbar changes, to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.  

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran requested a Board hearing be held at the RO in his substantive appeal.  Subsequently, the Veteran withdrew his request for a Board hearing in a statement received in January 2012.  As the Veteran has not requested that any hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2012).  

The issue of entitlement to service connection for degenerative lumbar changes is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by flexion limited to 30 degrees, or extension limited to more than 10 degrees.  

2.  The Veteran's right knee disability is not manifested by flexion limited to 30 degrees, or extension limited to more than 10 degrees.  

3.  The Veteran is service-connected for a depressive disorder, rated 30 percent; hepatitis C, rated 20 percent; residuals of fracture of left tibia, to include degenerative joint disease, left ankle, rated 10 percent; residuals of fracture of right tibia, to include degenerative joint disease, right ankle, rated 10 percent; residual facial lacerations, rated 10 percent; right knee degenerative joint disease, rated 10 percent; left knee degenerative joint disease, rated 10 percent; and muscular dysfunction, left anterior muscle group XII, rated 10 percent.  The Veteran's combined service-connected rating is 70 percent.  

4.  The evidence of record does not show that service-connected disabilities prevent the Veteran from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5010-5260 (2012).  

2.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5010-5260 (2012).  

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the AOJ, of any information and any evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the higher rating claims for each knee, the Veteran was granted service connection for a left and right knee disabilities and assigned initial disability ratings and effective dates in one of the rating decisions currently on appeal.  As those claims were more than substantiated in that they were proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for those two claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An additional notice as to disability ratings and effective dates was provided in November 2009 correspondence.

In any event, the Veteran has not alleged prejudice with respect to the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified by correspondence dated in November 2009 of the criteria for establishing increased ratings for his knees and for establishing a TDIU, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  That letter addressed all notice elements and predated the adjudication of these claims by the RO in August 2011 supplemental statements of the case.  Nothing more is required.  

VA is required to aid a claimant in the procurement of pertinent records, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2012).  

The Veteran's VA treatment records have been obtained.  The record contains a February 2011 memorandum of unavailability of records from the Seattle VA Medical Center from January 1982 through August 1984, but those records are not directly relevant to the claims decided herein.  The Veteran's medical records from the Social Security Administration (SSA) were provided in a CD-ROM format, and later copied and associated with his claims file.  

VA medical examinations were conducted in August 2009, February 2010, and June 2011.  While the August 2009 examiner did not have access to the claims file, the February 2010 and June 2011 examiners reviewed the Veteran's claims file and medical records, interviewed him, and undertook an assessment of his bilateral knees and, in the case of the February 2010 examiner, the Veteran's other service-connected disabilities.  Diagnoses were made by each examiner, and the February 2010 examiner rendered employability opinions.  All questions necessary to render a decision were answered and the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claims that has not been completed.  Therefore, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2012).  Rating of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2012).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2012).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, resolution of reasonable doubt is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).  

In evaluating the Veteran's higher rating claims for each knee, the Board also must consider any pain, excess motion, weakness, incoordination, excess fatigability, and such other factors, when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left and Right Knees 

The Veteran seeks higher ratings than the initial 10 percent ratings assigned for his left and right knee disabilities.  Service connection for left knee degenerative joint disease and right knee degenerative joint disease was granted in the August 2009 rating decision now on appeal and an initial 10 percent rating was granted for each knee, effective August 4, 2009.  The contends that only range of motion was considered in rating his disabilities and that higher ratings are appropriate because he cannot kneel, squat, or crawl, and has excruciating pain after walking only a block.  

The Veteran's knee disabilities have been rated under Diagnostic Code 5010-5260 for traumatic arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2012).  The first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis.  The second four digits after the hyphen, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.  

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree , a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003 (2012).  The knees are considered major joints.  38C.F.R. § 4.45 (2012).  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  

Normal range of motion of the knee as from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012).  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

According to the report of a private chiropractor in July 2009, the Veteran presented with bilateral knee pain and low back pain.  It was noted that he suffered knee pain since an in-service motor vehicle accident.  The Veteran reported that his knee pain was worse than his back pain and he noticed it more often.  Aggravating factors for the knee were listed as being immobile for too long and weather changes.  Anterior Drawer test was positive on the right knee and the McMurray's test was positive bilaterally, but collateral ligament tests were negative.  Diagnosis was internal knee derangement with late effects of sprain/strain.  Prognosis was that a 50 percent improvement in pain could be expected with the knees by the end of a treatment plan.  

The Veteran underwent a VA examination on August 4, 2009.  He told the examiner about his May 1979 in-service motor vehicle accident where he received multiple facial lacerations and fractured both the left and the right tibia.  He complained of constant bilateral knee pain since that accident, a dull ache to moderate pain daily, which he rated as a 3 or 4 on a pain scale of 10.  He said the pain had worsened over the last three years.  He also said that he was afraid to go to the doctor because he was afraid to have surgery and had avoided the VA hospital for a long time.  He took over-the-counter pain medication whenever necessary.  

Examination of the both knees showed no effusion, edema, redness, heat, inflammation, instability, or guarding of movement.  Flexion of the right knee was to 0 to 140 degrees with discomfort between 90 and 110 and patellar crepitus noted.  Extension of the right knee was to 0 degrees.  Flexion of the left knee was to 0 to 110 degrees with discomfort between 90 and 110 with patellar crepitus noted.  Extension of the left knee was to 0 degrees.  Passive range of motion was no different than active range of motion and there was no pain except as noted above.  Strength was noted as normal.  

The McMurray test of the right knee showed tenderness along the medial joint, but no popping or clicking was noted.  The McMurray test of the left knee was normal indicating no meniscus pathology.  Collateral ligaments of both knees were normal, with firm end points.  The Drawer test of the right knee showed mild anterior laxity indicating a possible cruciate ligament pathology, but the Lachman's test was negative, which indicated no anterior cruciate ligament pathology.  The Drawer test and Lachman's test of the left knee were negative, indicating no ligament pathology.  Patello-femoral testing of both knees was normal.  Gait was noted as antalgic.  The examiner noted no additional functional limitations, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, or painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  X-ray studies of the bilateral knees showed minimal degenerative changes of the patellofemoral joints and degenerative narrowing of the left medial joint compartment.  

In his September 2009 claim for a TDIU, the Veteran reported that he did not trust his knees as they buckled and he fell down "on a lot of occasions," which he found very embarrassing.  

A September 2009 VA medical record shows that the Veteran was seen for a history and physical when establishing care at a VA clinic.  There was no joint line tenderness, effusion, or warmth and anterior Drawer, Lachman, and McMurray's testing were negative for both knees.  

The Veteran's knees were also examined for the Social Security Administration (SSA) in September 2009 when the Veteran applied for disability benefits.  According to those records the Veteran had mild degenerative joint disease of the knees.  Some postural limitations were noted, such as the Veteran could stand or sit for about six hours in a normal eight-hour workday.  Normal motion was noted in the knees.  An X-ray study of the knees showed minimal medial joint space narrowing, consistent with early wear.  

According to a VA treatment record dated in October 2009, the Veteran complained of bilateral knee pain since his in-service traffic accident and increased pain during the past three years.  Examination of the extremities showed full range of motion with no edema or tenderness.  The VA physician made no recommendations about the need for future knee replacement surgery.  

The Veteran was also seen at the VA clinic in December 2009 for a follow-up.  Examination showed full range of motion of the extremities with no edema or tenderness shown.  

In his January 2010 substantive appeal, the Veteran complained that the RO's decision sounded to him like he was physically active, but he had constant pain and could not squat, crawl, or run.  He said a provider at a VA clinic told him he needed knee replacements for both knees.  

The Veteran underwent a VA unemployability examination in February 2010.  The Veteran reported more soreness and stiffness in the knees since his August 2009 examination and said that his knees bothered him more than his service-connected legs.  He reported increasing problems with squatting, bending, and crawling.  He occasionally used a cane or wrapped his knees with an Ace bandage.  He also had been told to stop using nonsteroidal anti-inflammatory drugs in September 2009 after hepatitis C was diagnosed.  The Veteran also noted falling to the ground, but was unsure of the number of times.  He told the examiner that his knees "just do not hold him sometimes."  He also reported a throbbing pain if he sat for more than 30 minutes and complained of bilateral knee pain and stiffness with sitting and standing.  

On examination, a normal gait and posture were noted with normal range of motion and strength in the knee joints.  There was no tenderness, effusion, edema, redness, heat, inflammation, instability or guarding of movement noted for either knee.  The McMurray test was normal as was collateral ligament testing.  The Drawer test of each knee showed slight laxity anteriorly but the examiner stated that was not diagnostic of cruciate ligament pathology.  The Lachman's test was negative, which the examiner stated indicated no anterior cruciate ligament pathology.  Patello-femoral testing was normal as were gait and evidence of abnormal wieghtbearing.  The VA examiner also reported there were no additional functional limitations of either the left or right knee, including loss of range of motion during flare-ups or secondary to repetitive use, or painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  

June 2010 VA medical records revealed that the Veteran received a series of Hyalgen injections in both knees for degenerative arthritis.  

The Veteran underwent a VA examination in June 2011.  The Veteran complained that left knee pain was 3 to 5 on a pain scale of 10 and was daily, sharp shooting and throbbing.  He complained that right knee pain was 4 to 7 on a 10 pain scale and was daily, throbbing and achy.  He said that squatting and bending increased his bilateral knee pain.  The pain in the right knee was located in the lateral knee joint while the pain in the left knee was located below the patella and medial knee joint.  He said the injection in the left knee had helped his left knee pain significantly.  It was also noted that the Veteran used a knee sleeve.  He also indicated that both knees gave way and were unstable.  He reported no episodes of dislocation or subluxation, but complained of weekly moderate flare-ups that lasted for several hours.  He said flare-ups were precipitated with bending, doing certain chores, and standing and walking.  He stated that he could stand for 15 to 30 minutes, but was unable to walk more than a few yards.  

On examination, an antalgic gait was noted and poor propulsion.  There was no evidence of abnormal weight bearing, such as callus formation or skin breakdown.  Findings for both knees noted tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  Examination of the right knee showed no crepitation, clicks or snaps, grinding, or instability.  Examination of the left knee showed crepitation and grinding, but no clicks, snaps, or instability.  Mild weakness was also noted for both knees.  

Range of motion of the left knee was flexion to 125 degrees and extension to -10 degrees.  After repetition, flexion was to 120 degrees and extension to -10 degrees.  Range of motion of the right knee was flexion to 130 degrees and extension to -5 degrees.  After repetition, flexion was to 125 degrees and extension to -5 degrees.  

The VA examiner indicated objective evidence of pain with active range of motion and repetitive motion for each knee.  There was no joint ankylosis for either knee.  X-ray studies of both knees showed stable degenerative changes.  Diagnosis was degenerative joint disease of the bilateral knees.  The VA examiner noted significant effects on occupational activities, including decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and pain.  

The Board finds that initial ratings in excess of 10 percent for each knee assigned under Diagnostic Code 5010-5260 for arthritis and limitation of motion, since August 4, 2009, are not warranted.  Specifically, there is no medical evidence for either knee of flexion limited to 30 degrees since the grant of service connection on August 4, 2009 to warrant a 20 percent disability rating under Diagnostic Code 5260.  The three VA examinations of record showed flexion was never measured below 90 degrees with discomfort during active and passive range of motion, or after repetitive motion with consideration of other functional limitation factors.  

In addition, a higher or 20 percent rating under Diagnostic Code 5010 or 5003 requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is only reviewing the ratings of the left knee joint, and separately the right knee joint, so a rating for either knee in excess of 10 percent based on Diagnostic Code 5010 (through Diagnostic Code 5003) is not available.  Furthermore, separate 10 percent ratings for the knees, with bilateral factor when combined, is a superior benefit to a single 20 percent rating.

Therefore, a higher initial rating for the Veteran's left knee disability or his right knee disability pursuant to Diagnostic Code 5010-5260 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2012).  

The Board next will consider whether higher or separate ratings might be assigned for the service-connected knee disabilities under other diagnostic codes.  

In the VA examinations of record there is no evidence that the Veteran had limitation of extension to 10 or to 15 degrees to warrant a separate or higher rating.  The August 2009 and February 2010 VA examinations noted normal extension, while the June 2011 examination recorded extension to -10 degrees for the left knee and extension to -5 degrees for the right knee.  Therefore, a separate or higher rating for the Veteran under Diagnostic Code 5261 is not warranted for the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  Even if the Board were to find the finding of -10 degrees for extension represented limitation of extension to 10 degrees, no separate or higher rating would be warranted.  Limitation of extension to 10 degrees would warrant on a 10 percent rating.  However, that rating would replace the 10 percent rating for X-ray evidence of arthritis with noncompensable limitation of flexion.  Therefore, no separate or higher rating is warranted based on limitation of extension.

There is also no objective medical evidence of subluxation or lateral instability of either knee in the VA examinations to support a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  While the Veteran's Drawer test has been positive, an examiner stated that indicated anterior laxity.  Therefore, the Board finds that recurrent lateral instability is not objectively shown.

The Board has also considered whether separate or higher ratings were warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating.  However, there is no evidence of ankylosis of either knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and no evidence of the removal of semilunar cartilage to warrant a rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a (2012).

As to a separate or higher rating for either knee disability under Diagnostic Code 5262 for impairment of the tibia and fibula, the Board notes that the Veteran is already service-connected for residuals from the fracture of his left tibia, to include degenerative joint disease, left ankle, and residuals from the fracture of his right tibia, to include degenerative joint disease, right ankle.  Pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2012).  Therefore, no higher or additional separate rating under Diagnostic Code 5262 is warranted.

The evidence also shows that the Veteran has complained of pain and limitation of motion associated with each knee.  The medical evidence for the period on appeal indicates that the Veteran has been treated with pain medications, a knee sleeve, a cane, and a series of steroid injections.  Each VA examination of record considered the effects of painful motion.  The latest June 2011 VA examiner estimated that additional limitation of motion on repetitive use still would not reach degrees of limitation of flexion or extension that would result in a compensable rating.  The June 2011 VA examiner demonstrated that flexion was limited an additional five degrees for both the left and right knee on repetitive use, but extension was not limited by any additional degrees.  Flexion limited by pain on repetitive use to 120 degrees for the left knee and to 125 degrees for the right knee does not meet the limitation flexion to 60 degrees, which is required for a 10 percent disability rating under Diagnostic Code 5260.  

The Board observes that the current 10 percent rating for arthritis and limitation of motion under Diagnostic Code 5010-5260 for each knee disability contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Diagnostic Code 5010, through Diagnostic Code 5003, mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating for the initial ratings already assigned.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the Veteran's assertions that his knees are painful and give way and that he has difficulty walking and working and that he should receive a higher rating for each knee.  As a layperson the Veteran is only competent to report observable symptoms, not clinical findings which are applied to VA's Schedule for Rating Disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405 (1998).  The Veteran's symptomatology and treatment for bilateral painful knees do not meet the criteria set forth in the applicable regulations that would permit higher initial ratings.  Despite the Veteran's statements as to the symptoms of his knee disabilities, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for higher initial ratings for either his left or his right knee.  

To the extent that the Veteran has asserted that he warrants an initial rating in excess of 10 percent for each knee disability, the Board finds that the preponderance of the evidence for the period since the grant of service connection on August 4, 2009, supports no higher or separated ratings than the original 10 percent disability ratings assigned.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against higher initial ratings.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A staged rating for either the left or the right knee is also not warranted, as there is no identifiable period on appeal during which the Veteran's bilateral knee disabilities manifested symptoms meriting a higher disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The above determination for the Veteran's bilateral knee disabilities is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating for either knee on an extraschedular basis during any period of this appeal.  38 C.F.R. § 3.321(b) (2012).  

To determine whether a claim should be referred for consideration of an extraschedular rating requires an analytical process.  First, a determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made .  If the rating criteria are inadequate, the Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's knee disorders and treatment were measured against the applicable criteria as authorized by associated statutes, regulations, and case law.  The applicable schedular ratings criteria appear adequate in this case.  Therefore, the Board need not consider whether the Veteran's knee disability picture includes exceptional factors.  The Board finds that referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for any time period since service connection was granted on August 4, 2009.  Thun v. Peake, 22 Vet. App. 111, 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  

If the schedular rating is less than total, a total disability rating can be based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (2012).  

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17 (2012).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2012).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2012).  

The Veteran has applied for TDIU benefits due to his service-connected disabilities arising from his in-service motor vehicle accident.  In his September 2009 claim for TDIU benefits, he stated those injuries had a significant impact on his lifestyle and work capabilities.  He complained of constant pain in his service-connected knees and muscle-cramped leg, and well as in his non-service-connected lower back, that interfered with his sleep and slowed him down at work.  He claimed that he was not able to sit, stand, or walk, but for a very short time, and cannot crawl, squat, or kneel due to the severe pain those actions caused.  He reported a noticeable limp which he thought had impacted his finding employment with a livable wage.  He said he was looking for work and could not find a job.  

The Veteran is currently service connected for a depressive disorder, rated 30 percent; hepatitis C, rated 20 percent; residuals of fracture of left tibia, to include degenerative joint disease, left ankle, rated 10 percent; residuals of fracture of right tibia, to include degenerative joint disease, right ankle, rated 10 percent; residual facial lacerations, rated 10 percent; right knee degenerative joint disease, rated 10 percent; left knee degenerative joint disease, rated 10 percent; and muscular dysfunction, left anterior muscle group XII, rated 10 percent.  The Veteran's combined service-connected rating is 70 percent.  

Because the Veteran's service-connected disorders all arguably result from a common etiology or a single in-service accident, the Board finds that he thus has one disability rated at least 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2012).  

Therefore, the remaining question before the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  The fact that a Veteran is unemployed is not enough.  The question is whether his service-connected disabilities, without considering nonservice-connected disabilities or lack of work skills or advancing age, made him incapable of performing the acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On the Veteran's Application for Increased Compensation Based on Unemployability received in November 2009, the Veteran reported that he had been unemployed since November 2008 when he left his job as a superintendant at an ethanol plant because of his service-connected knee and leg disabilities.  It was noted that he had worked 65 hours a week in that position from January 2007 to November 2008.  He indicated that he did not receive disability retirement benefits or worker's compensation and had tried to obtain employment afterwards.  He also reported that he had not completed high school, but had auto mechanic training from 1975 to 1977 and marine mechanic training from 1980 to 1981.  The record shows that the Veteran is currently 54 years old.  

Employment information from McCormick Construction Company, the Veteran's last employer, was received in February 2010.  The company representative reported that the Veteran was no longer working there due to performance and work quality issues.  The company stated that the Veteran was not entitled to receive from them sick or retirement benefits.  

In addition to his service-connected disabilities, the record shows that the Veteran has such non-service connected disabilities as a low back disability, a fatty liver, and alcoholism.  

Lay statements from family members and friends were submitted in 2009 in support of the Veteran's claim.  For example, his daughter stated that disabilities from his in-service accident made it hard for the Veteran "to perform the duties of his occupation thus this has limited his working abilities that employers need from him."  His father stated that the Veteran had worked hard to maintain a job to support his daughter as a single parent, but that the jobs the Veteran undertook had "taken a toll on his legs which has also affected his hips."  His father also stated that within the past year and a half his son's "abilities to perform his job seems to have gotten worse."  His brother and brother-in-law both observed in their correspondence that over the past several years the Veteran had more difficulty walking and standing for any length of time and that it had become more painful for him to kneel or bend to pick things up due to the pain in his knees.  

In the medical records associated with his application for disability benefits from the Social Security Administration (SSA), the Veteran completed a questionnaire in which he stated crushed legs and a muscle disorder limited his ability to work.  He noted that from September 1991 he had been fleet lead for a beverage company; from 2004 to October 2005 he had worked with a tree crew; from 2005 to May 2006 he worked maintenance for a technology company; from May 2006 to February 2007 he was a car and truck mechanic; and from February 2007 to November 2008 he was superintendant in a start-up ethanol company.  

The Veteran underwent a VA employability examination in February 2010.  It was noted that he last worked as an ethanol plant superintendant in November 2008.  The reason for his temporary unemployment was listed as a downturn in the ethanol production industry.  He said that he had been told by a vocational training counselor not to do additional training as the length of the program would be too long for him to benefit from the new training.  

The February 2010 VA examiner noted some of the following were functional impairments due to the Veteran's service-connected disabilities:  knees stiffened when he sat in a vehicle, inability to lift greater than 40 pounds, and uncomfortable knees with development of throbbing pain after sitting 30 minutes or after standing 10 minutes without movement.  The VA examiner opined that any work limitations for either the Veteran's service-connected disabilities or his non-service-connected disabilities would not prevent the Veteran from working in his chosen profession (mechanics) and that he was able to perform substantial gainful employment.  

In July 2010, the Veteran underwent a VA examination for hepatitis C.  He complained that he could not shovel snow for more than 10 minutes because of profound fatigue and could not drive his car beyond three hours before needing rest due to fatigue.  He reported that he could not lift and carry 40 pounds due to his severe fatigue and could only walk half a block.  The VA examiner noted that the Veteran had anemia two months ago after he started Interferon and antiviral therapy for his hepatitis C.  After a full examination and laboratory blood work the examiner diagnosed hepatitis C and noted the Veteran could still engage in gainful employment, although he could expect significant fatigue during periods of treatment.  

In his September 2010 Notice of Disagreement, the Veteran reported that he and his direct supervisor at his last place of employment "had issues which is where my work efforts were criticized."  He also explained that his energy level to enjoy gainful employment was inadequate due to his hepatitis C.  

The report of a September 2010 VA examination of the Veteran's service-connected leg disorders included the opinion of that examiner that despite the disabilities the Veteran was able to work in his chosen profession and was able to perform substantial gainful employment.  

In his November 2010 VA substantive appeal, the Veteran stated that he felt his diagnosis of hepatitis C had not been taken into full account in denying his TDIU claim.  He said hepatitis C depleted him of energy required for gainful employment.  In addition, his service-connected tibia and knee disorders made it obvious that he was not fit for physically demanding employment.  

In June 2011 the Veteran underwent VA examinations for his back and his service-connected knee disabilities.  It was noted in both examinations that the Veteran stopped working in 2008 after two years as a plant superintendant when he was laid off due to the economy and that he had been a mechanic for 30 years before that.  It was also noted that as a diesel mechanic the Veteran did a lot of lifting of engine parts, standing, crawling, bending, squatting, and kneeling.  

In an August 2011 addendum, the February 2010 VA employability examiner reported that there was no current work impairment connected with the Veteran's hepatitis C.  After reviewing the claims file the examiner stated that there were no service-connected or significant non-service-connected conditions which would limit the Veteran's gainful employment.  

In a December 2011 VA mental examination, the Veteran was diagnosed with a depressive disorder not otherwise specified.  The examiner noted symptoms such as depressed mood, chronic sleep impairment, and difficulty in adapting to stressful circumstances due to chronic pain.  The VA staff psychologist opined that the Veteran's occupational and social impairment showed occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Although the Veteran contends that he could not work because of his service-connected disabilities, the Board finds no objective medical evidence that any of the Veteran's service-connected disabilities currently render him unemployable, or that they do so in conjunction with each other.  The February 2010 VA examiner opined, after a review of the claims file and a physical examination of the Veteran, that neither the Veteran's service-connected disabilities nor his nonservice-connected disabilities currently prevented the Veteran from employment.  

The Board acknowledges that the Veteran undoubtedly has some limitations due to his service-connected disabilities, especially his ability to bend and lift, pull and move heavy objects.  However, those factors have been contemplated by the disability ratings assigned for his various service-connected disorders.  The fact that a Veteran is unemployed or has difficulty obtaining employment is not sufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In recognition of the severity of his service-connected disabilities, the Veteran is currently rated as 70 percent disabled.  However, based on an analysis of the evidence , the Board cannot conclude that the Veteran's service-connected disabilities alone produce unemployability.  

The Board finds that the record does not demonstrate that the Veteran's service-connected disabilities actually preclude him from engaging in substantially gainful employment and that he is not totally disabled due to his service-connected disabilities.  The Board has considered the statements of the Veteran and his family members that his disabilities make it difficult for him to work.  However, the evidence overall does not support a finding that he is unable to secure or follow a substantially gainful occupation.  The medical evidence of record indicates that the Veteran's various service-connected disabilities are of a mild nature and would not preclude any gainful sedentary employment.  The Board may not consider nonservice-connected disorders, such as his low back disability.  There is also no medical opinion of record to support the Veteran's assertions that he is unemployable due to his service-connected disabilities.  Further, the Veteran was working until recently and conceded in his September 2010 notice of disagreement that he had a personal disagreement with his supervisor which resulted in him stopping working.  He has been shown in other documents to have been laid off.  While the Veteran contends that he was unable to work due solely to his service-connected disabilities, especially his leg and knee disabilities, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of a service-connected disability.  The Board finds that the VA examinations of record are more persuasive than the contentions of the Veteran and the lay statements of record.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for left knee degenerative joint disease is denied.  

An initial disability rating in excess of 10 percent for right knee degenerative joint disease is denied.  

Entitlement to a total disability rating based upon individual employability due to service-connected disabilities is denied.  
REMAND

Unfortunately, a remand is required for the remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Concerning the Veteran's claim for service connection for a back disability, the Board notes that the November 2009 VA examiner could not provide a medical opinion on the etiology of the Veteran's mild degenerative lumbar changes because the Veteran had not sought medical attention for his back from the time of his in-service motor vehicle accident in 1979 until 2009.  While the June 2011 VA examiner opined that the Veteran's mild degenerative changes of the lumbar spine were less likely as not caused or aggravated by his service-connected muscular dysfunction, left anterior muscle group XII, the examiner did not provide an opinion on either direct service connection or secondary service connection possibly caused or aggravated by the Veteran's service-connected knee disabilities or his service-connected bilateral leg disabilities.  The Board also notes that neither the November 2009 nor the June 2011 VA examiner discussed the July 2009 opinion of a private chiropractor who stated that the Veteran's degenerative lumbopelvic changes were secondary to his in-service motor vehicle accident.  

The Veteran's service representative noted in a March 2010 statement that the Veteran was appealing his low back condition as secondary to his bilateral knee condition, his bilateral tibia disability, and his muscular dysfunction of left muscle group XII.  In the October 2011 brief, the representative requested a new VA examination or a new opinion on aggravation as the prior opinion was not adequate.  The representative suggested that the question of aggravation was not properly addressed by the examiners to determine if, and to what extent, the service-connected bilateral knee disorders contributed to the Veteran's current low back disorder and if they contributed to the body habitus, deconditioning, and prior work the November 2009 examiner suggested might be the cause of the lumbar strain.  

VA's duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2012).  

Therefore, since an adequate VA medical opinion has not been provided regarding either direct or secondary service connection for the Veteran's low back claim, on remand an opinion is needed on whether the Veteran's degenerative lumbar changes or any other low back disability is related to the Veteran's May 1979 in-service motor vehicle accident or was caused by or aggravated by his service-connected bilateral knee and bilateral tibia disabilities.

Records generated by VA facilities  are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, any VA medical records pertaining to treatment of the Veteran's claimed back disability should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records of the back disability from the Minneapolis VAMC, or the St. Paul or Hibbing VA clinics, from June 2011 to the present.

2.  Schedule the Veteran for a VA examination with a medical doctor who has not previous examined him.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the any low back disability is related to a May 1979 in-service motor vehicle accident or otherwise related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability was proximately caused by or due to the service-connected bilateral knee disorders, bilateral tibia disorders, or muscular dysfunction of left anterior muscle group XII.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected bilateral knee disorders, bilateral tibia disorders, or muscular dysfunction of left anterior muscle group XII.  The examiner should also explain agreement or disagreement with the opinion of a private chiropractor in July 2009 that the Veteran's degenerative back changes were secondary to his in-service accident.  The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, and if necessary, citing to specific evidence in the file.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


